Case 1:16-cv-05260-PAE Document 163 Filed 03/13/19 Page 1 of 1
Case 1:16-md-02704-PAE Document 730 Filed 03/13/19 Page 1 of 1

llllillll Glllallllel trial lawyers | new work CO H E N"`f:i i LSTE'_ i w

51 Madison Avenue, 22nd Floor, New Yorl<, New Yorl< loom-1601 l
TEL (212) 849-7000 FAX (zrz) 849-7100

WR]TER’S DIRECT DIAL NO.

(212) 849-7345

Michael B. Eisenkraft
(212) 838-0177
meisenkraft@cohenmilstein.com

WRITER’S INTERNET ADDRESS
danbrockett@quinnemanuel.com

March 13, 2019

Via ECF

The Honorable Paul A. Engelmayer

United States District Court for the Southern District ofNew York
40 Foley Square, Room 2201, New York, NY 10007

Re: In re.' lnterest Rate Swaps Antz`l‘rusl' Litl`gation, No. l6-MD-2704 (PAE)
T his Document Relates T 0 All Class Actl`ons

Dear Judge Engelmayer:

In accordance with the Court’s Order Resolving Discovery Dispute (Dkt. No. 728, Order
No. 59), Class Plaintiffs write to inform the Court that the depositions of Tradeweb’s chief
executive officer and president have been agreed to and scheduled for the following dates:

Lee Olesky - April 24, 2019.

Billy Hult - Apri123, 2019.

Respectfully submitted,

 

 

/s/ Daniel L. Brockett /s/ Michael Eisenkraft
Daniel L. Brockett Michael Eisenkraft
Co-Lead Counsel for Plaintiffs Co-Lead Counsel for Plaintiff

3/:3{/”)
The Court appreciates this update.

SO ORDERED. pM A ' 601ij /

PAUL A. ENGELMAYEIH
United States District Judge

 

